DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-4,6,8-13,16-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Sternberger (US20100236862).
With respect to claim 1 Sternberger discloses 
A nacelle inlet comprising:
An aft bulkhead (18);
An attachment ring extending in the aft direction from the aft bulkhead (associated with the top (radially outward portion) of element 18 in figure 3);
An acoustic liner (20) disposed radially inward from the attachment ring, the acoustic liner comprising a proximal skin (24), a distal skin (26) and a core disposed between the proximal skin and the distal skin (honeycomb like structure); and
A shroud (28) extending longitudinally between a forward side of the shroud and an aft side of the shroud and extending circumferentially between a first end of the shroud and a second end of the shroud;

With respect to claim 2 Sternberger further discloses wherein the plenum is at least partially defined by the attachment ring (refer to the air space which is clearly defined in figure 3 by the ring).
With respect to claim 3 Sternberger further discloses wherein the shroud comprises a longitudinal wall (28) and a vertical wall (40).
With respect to claim 4 Sternberger further discloses wherein the acoustic liner is bonded to at least one of the acoustic liner and the attachment ring (paragraph 30).
With respect to claim 6 Sternberger further discloses wherein the attachment ring is configured to attach the nacelle inlet to a fan case (see figure 3).
With respect to claim 8 Sternberger (see figure 3) further disclose wherein the shroud (28) is attached to the liner at a forward side of the shroud and to the attachment ring at the aft side of the shroud.
With respect to claim 9 Sternberger further discloses a gas turbine engine nacelle, comprising:
An inlet comprising an attachment ring (see top portion of 18 which is mounted by an attachment ring) an acoustic liner (20) and a shroud (28) extending longitudinally between a forward side of the shroud and an aft side of the shroud and extending circumferentially between a first end of the shroud and the second end of the shroud; and 
A fan case (14) disposed aft of the inlet;
Wherein the acoustic liner is disposed radially inward from the attachment ring, the acoustic liner comprising a proximal skin (24) a distal skin (26) and a core (honeycomb like structure) disposed between the proximal skin and the distal skin,

With respect to claim 10 Sternberger further discloses wherein the inlet further comprises an aft bulkhead (18), wherein the attachment ring extends in an aft direction from the aft bulkhead.
With respect to claim 11 Sternberger further discloses wherein the plenum is at least partially defined by the attachment ring (refer to the air space which is clearly defined in figure 3 by the ring).
With respect to claim 12 Sternberger further discloses wherein the shroud comprises a longitudinal wall (28) and a vertical wall (40).
With respect to claim 13 Sternberger further discloses wherein the acoustic liner is bonded to at least one of the acoustic liner and the attachment ring (paragraph 30).
With respect to claim 16 Sternberger further discloses (see figure 3) wherein the shroud is coupled to the acoustic liner at the forward side of the shroud and the shroud is coupled to the attachment ring at the aft side of the shroud.
With respect to claim 17 Sternberger further discloses a method of manufacturing a nacelle inlet, comprising (see firgue4 regarding the manufacture, the elements as claimed are present thus the claimed method is disclosed):
Coupling a shroud to an acoustic liner; and coupling the shroud to an attachment ringl wherein a plenum is formed between at least the shroud and the acoustic liner in response to coupling the shroud to the acoustic liner and the attachment ring, the plenum is in fluid communication with a core of the acoustic liner. 
With respect to claim 18 Sternberger further diclsoes wqhgwerien the shroud is coupled to the acoustic liner along a forward side of the shroud andf the shroud is coupled to the attachemtn ring along an aft side of the shroud (see again firgue 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 5,7,14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberger (US20100236862).
With respect to claims 5 and 14 Sternberger does not expressly disclose the use of fasteners to attach the shroud to one of the acoustic liner an the attachment ring via fasteners, however as fasteners (see bolt in figure 3) are disclosed for attaching elements of the device it would be obvious to use such a known attachment means for any of the components to be combined. This would allow for ease of repair.
With respect to claims 7 and 15 regarding the attachment of one shroud to an adjacent shroud, this would constitute only the formation of the shroud in multiple pieces. It has been held that that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 19 Regarding the attachment to a flange on the attachment ring as there are shown flange members it would be obvious to attach by any means such as bonding or fasteners to the flange as this would provide a larger surface for attachment in a known manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morin (US20180258788) discloses a intake nacelle for jet engine; Cloft (US7766280) discloses an integral suction device; Kraft (US5498127) discloses an active acoustic liner; Lacko (US20190161199) discloses an acoustic panel with structural septum.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837